Citation Nr: 0421388	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-08 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative joint and disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The appellant is a veteran who had active service from April 
1980 to December 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1998 rating 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The veteran 
has relocated to Arizona, and his file is now in the 
jurisdiction of the Phoenix RO.  In August 2002, the Board 
undertook additional development in this case.  In July 2003, 
the case was remanded to the RO for their initial 
consideration of the additional evidence obtained.


FINDING OF FACT

The veteran's service connected lumbar spine disability is 
not shown to be manifested by more than moderate disc 
disease, does not produce more than moderate limitation of 
thoracolumbar motion, does not cause incapacitating episodes, 
and does not limit thoracolumbar motion to 30 degrees or 
less; ankylosis is not shown, nor are there neurologic 
symptoms separately ratable.. 


CONCLUSION OF LAW

A rating in excess of 20 percent for lumbar disc disease is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 
5292, 5293 (2002), Codes 5292, 5293 (2003), 68 Fed. Reg. 
51,454, et seq. (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Codes 5242, 5243).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act to 2000 (VCAA).  The VCAA is applicable 
to all claims filed on or after November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  It applies herein.  At the outset, it is noteworthy 
that initial formal notice of the VCAA in this case (in 
February 2002) was deficient under interpretative United 
States Court of Appeals for Veterans Claims (Court) 
guidelines, as it lacked required specificity (In fact, the 
provisions given pertained to service connection, not an 
increased rating).  However, there has been extensive 
subsequent development of the case, and the veteran was 
sufficiently notified of what was required to establish his 
claim by the June 1998 rating decision, the July 1998 SOC, 
and the June 2000, August 2003, and October 2003 SSOCs.  
Regarding timeliness of notice, obviously, the notice did not 
precede the decision on appeal.  However, the claim has been 
readjudicated since notice was provided.  Regarding content 
notice, the veteran has been advised of VA's and his 
responsibilities in claims development.  He specifically 
indicated (in a statement dated in May 2003) that he has 
nothing more to submit, and that the case should proceed.  

Regarding the duty to assist, all records identified have 
been secured, and VA has arranged for examinations.  The 
veteran has indicated he is not currently under treatment, so 
there are no further records to obtain.  VA's duties to 
notify and assist are met.   
                                                    
                                                        
Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  

It is noteworthy in the instant case that the criteria for 
rating low back disability were amended twice while the 
appeal was pending, once effective September 23, 2002, then 
again effective September 26, 2003.  From the effective date 
of each, the veteran is entitled to a rating under the 
revised criteria.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The veteran's service connected disability includes both 
arthritis and disc disease of the lumbar spine, and he is 
entitled to a rating under the diagnostic code for either 
(although not both, as that would violate the prohibition 
against pyramiding).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

It is the intention of the Rating Schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicating that, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  

A 20 percent disability evaluation is warranted for moderate 
limitation of the lumbar spine.  A 40 percent evaluation is 
warranted for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Code 5292.

Under the criteria in effect prior to September 23, 2002, a 
20 percent disability evaluation was assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent disability evaluation was assigned for severe 
intervertebral disc syndrome, with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293 (Effective prior to 
September 23, 2002.).

From September 23, 2002, under Code 5293 intervertebral disc 
syndrome is evaluated either on the basis of incapacitating 
episodes or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60%

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40%

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20%

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The regulations containing the criteria for rating back 
disabilities (to include intervertebral disc syndrome, Code 
5243 and arthritis, Code 5242) were revised again, effective 
September 26, 2003.  Under the latest revision, back 
disability is rated either under the general formula for 
diseases and injuries of the spine or (for disc disease, if 
indicated) based on incapacitating episodes. 

The general formula for rating diseases and injuries of the 
spine (Codes 5235 to 5243) is (in pertinent part) as follows:   

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.	100%

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50%

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine					40%

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis			20%

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The formula for rating based on incapacitating 
episodes remained unchanged from the September 23, 
2002 revisions.


68 Fed. Reg. 51,454, 451, 465 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Codes 5235-5243).

On April 1998 VA examination, the veteran reported having 
increased lower back pain for the past several years.  The 
pain in his back was related to the type of work that he did.  
He drove a mail truck and lifted mail trays and mail bags.  
He also delivered mail by walking about 10 percent of the 
time.  The low back pain was a continuous dull ache and 
occasionally became sharp when he lifted heavy mail bags or 
trays from his truck.  He took Tylenol for the pain, but 
stated that he generally tolerated it.  The pain was 
continuous.  He did not use braces or crutches.  

Lumbar spine ranges of motion were as follows:  forward 
flexion 0-15 degrees actively and 0-40 degrees passively with 
a great deal of pain, extension 0-15 degrees actively and 0-
25 degrees passively, and lateral flexion to 30 degrees.  
Musculature of the back was well developed.  Straight leg 
raise testing was to 105 degrees on the left and 85 degrees 
on the right, with passive movement to 100 degrees on the 
right.  The sacroiliac joints were tender and there was a 
bony prominence located at the left sacroiliac joint which 
was tender to touch.  X-rays revealed a stable appearance of 
the lumbosacral spine with degenerative disc disease L5-S1, 
non progressive.  Degenerative disc disease, lumbosacral 
spine, symptomatic, was diagnosed.  

On May 1999 VA examination, the veteran reported working as a 
mailman and having some back pain.  He noted having had back 
pain for the past ten years.  Physical examination revealed 
full range of motion of the back with negative straight leg 
raising.  Strength was 5/5 with flexion and extension of the 
hips, knees, ankles, and toes.  There were symmetric brisk 
reflexes with the toes downgoing, bilaterally, with no 
evidence of spasticity or clonus.  Lower extremities 
sensation was intact.  The veteran was able to walk on his 
toes and heels.  The examiner indicated that the veteran 
certainly had a chronic lumbar strain and probably some 
arthritic changes of his back, but there was no specific 
evidence of intervertebral disc syndrome.  

Private treatment records reveal that the veteran was seen 
with complaints of low back pain in August 1997.  Physical 
examination revealed pain to palpation in the lumbosacral 
area.  Range of motion was limited.  Painful muscle spasms 
were present.  An x-ray revealed loss of disc space height at 
L5-S1 which possibly represented degenerative disc change.  A 
December 1998 x-ray revealed degenerative disc disease and 
facet disease at L5-S1.  

On March 1999 private medical examination, the veteran 
reported that he had never had any radiation from his back 
into his lower extremities.  He stated that he had not had 
back pain for four months, since leaving his position at the 
Post Office.

At his March 2000 hearing, the veteran testified that he quit 
the Post Office in November 1999 and was working in a Navy 
recruiting station.  His job now was a lot more sedentary.  
He testified that while his back still hurt, the pain was not 
as severe.  He had had excruciating pain every day when he 
was a mail carrier.  He still noted a dramatic increase in 
pain with physical exertion.  The veteran also reported that 
the pain occasionally woke him up at night.  He had not used 
excessive sick leave with his new job.  He was not involved 
in any social activities, and could not engage in sports such 
as golf or tennis.  He took over-the-counter medication 
almost every day.  He did not wear a brace and did not use an 
assistive device.  

On November 2002 VA examination, the veteran reported that 
his low back hurt on a daily basis.  With a violent sneeze, 
he would have some increase in lower back pain.  There was no 
lower extremity radiating pain or paresthesia right or left.  
He used no ambulatory aids or back braces.  Physical 
examination revealed a normal gait with no tenderness to 
palpation, no muscle spasm, and no complaint of pain on 
midline percussion.  Deep tendon reflexes were 2+ bilaterally 
and seated straight leg raising was negative. Manual muscle 
strength testing was 5/5 right and left, with no indication 
of fatigue.  Ranges of motion were:  flexion 95 degrees, 
extension 20 degrees, and side bending right and left 20 
degrees each.  There was a slight complaint of pain at the 
terminal degrees of lateral bending to the right and left.  
Lumbar spine degenerative disc/joint disease L5-S1 was 
diagnosed.  

A November 2002 MRI revealed severe degenerative disc disease 
L5-S1 with multilevel facet degenerative joint disease.  

On April 2003 VA examination, the veteran reported that his 
back hurt on a daily basis.  There were no flare-ups but it 
was worse with cold weather.  He described the discomfort as 
aching in nature.  There were no lower extremity radiating 
pain or paresthesias on either side.  The veteran was not 
receiving any current treatment for his back.  He stated that 
his pain was moderate to severe.  He sat in the chair in no 
apparent discomfort.  His back hurt more at night when the 
weather cooled off.  The back felt tight and stiff all the 
time.  Physical examination revealed a normal gait with no 
tenderness to palpation, no muscle spasm, and no complaint of 
pain on midline percussion.  Deep tendon reflexes were 2/4, 
bilaterally.  Seated straight leg raising was negative, 
bilaterally.  Manual muscle strength was 5/5, bilaterally.  
There was no fatigue.  Ranges of motion were: flexion 100 
degrees and extension 25 degrees, with no complaints of pain.  
Side bending to the right and left was to 18 degrees with 
slight complaints of pain.  The examiner indicated that the 
veteran had degenerative disc/joint disease L5-S1 with no 
radiculopathy.  The only objective finding was a positive 
complaint of pain on side bending right and left, which could 
be described as mild plus.  It was the examiner's impression 
that the veteran had degenerative disc disease of the lumbar 
spine, currently asymptomatic.  The examiner commented that 
the veteran could not do the Post Office required lifting of 
70 pounds or carrying of 45 pounds.  

To establish entitlement to a rating higher than 20 percent 
for his low back disability under the criteria in effect 
prior to September 23, 2002, the veteran has to show either 
severe intervertebral disc syndrome (Code 5293) with 
intermittent relief or severe limitation of lumbar motion 
(Code 5292).  Here, neither has been shown for any extended 
period of time.  While April 1998 VA examination appeared to 
show severe limitation of motion, this apparently was due to 
exacerbation by Postal Work, as it was not confirmed by (and 
is inconsistent with) any subsequent examination, VA or 
private.  On March 1999 private examination, the veteran 
indicated he had not had back pain since leaving that 
employment.  No subsequent examination has revealed more than 
moderate limitation of lumbar motion.  And severe lumbar disc 
disease (with only intermittent relief) has not been shown at 
any point in time during the appellate period.  

Since September, 2002, the low back disability could 
alternatively be rated based on incapacitating episodes (as 
defined).  However, the record shows no such episodes.  Since 
September 2003, the low back disability could also be rated 
under the general formula for diseases or injuries of the 
spine.   Under that formula, the next higher, 40 percent, 
rating for thoracolumbar spine disability requires limitation 
of flexion to 30 degrees or favorable ankylosis of the 
thoracolumbar spine.  Here, November 2002 examination 
revealed flexion to 95 degrees, and April 2003 examination 
revealed flexion to 100 degrees.  Ankylosis has not been 
reported.  Likewise, there is no showing of associated 
neurological symptoms, e.g., bowel or bladder dysfunction, 
that may be separately rated.  

In short, on longitudinal review of the record, the Board 
found no evidence of impairment that would warrant a rating 
in excess of 20 percent under any applicable schedular 
criteria.  It is noteworthy that on the two most recent 
examinations, the veteran has reported no current treatment 
other than self-medication with over-the-counter medications.  

Finally, there remains the question of whether the disability 
picture presented is such as to warrant referral for 
extraschedular consideration.  In that regard, it is 
noteworthy that there is nothing in this case that takes it 
out of the ordinary.  The veteran has not been hospitalized 
for the low back disability; and, while he had to give up the 
strenuous Post Office work (which required lifting 70 lbs. or 
carrying 45, he has been relatively symptom-free since 
beginning a more sedentary form of employment.  

The Board notes that in his correspondence the veteran took 
exception with the fact that a VA examiner commented that 
although the veteran was complaining of moderate to severe 
pain, he was sitting comfortably, in no apparent distress.  
The veteran felt that this would unduly influence the rating 
process.  However, the examiner is charged with making 
findings evidenced by "visible behavior" of the claimant.  
See 38 C.F.R. § 4.40.  

The preponderance of the evidence is against the veteran's 
claim.   Hence, it must be denied.
ORDER

A rating in excess of 20 percent for degenerative joint and 
disc disease of the lumbar spine is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



